Citation Nr: 0021185	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99 - 00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Whether the claim of entitlement to service connection for a 
chronic respiratory disorder, including bronchitis, is well 
grounded.

Whether the claim of entitlement to service connection for a 
chronic respiratory disorder as residual to tobacco use is 
legally meritorious.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953, from January 1955 to August 1961, and from November 
1961 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February and April 
1998 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The issue of whether the claim of entitlement to service 
connection for a chronic respiratory disorder, including 
bronchitis, is well grounded, and the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing are addressed in the Remand portion of this decision.  

The RO is instructed to read the text of this decision and 
Remand order in its entirety.


FINDING OF FACT

The claim for service connection for a chronic respiratory 
disorder as residual to the inservice use of tobacco products 
lacks legal merit.


CONCLUSION OF LAW

The claim for service connection for a chronic respiratory 
disorder as residual to the inservice use of tobacco products 
is legally insufficient.  38 U.S.C.A. §§ 1103 (West Supp. 
1999);  Sabonis v. Brown,  6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his Notice of Disagreement taking issue with the denial of 
his claim for service connection for a chronic respiratory 
disorder, received at the RO in November 1998, the veteran 
amended his claim to include as secondary to the use of 
tobacco products while in active duty.  That claim was 
denied, and the veteran was notified of that action by 
Supplemental Statement of the Case issued in January 1999.  

Special provisions relating to claims based upon the effects 
of tobacco products, contained in  38 U.S.C.A. § 1103(a) 
(West Supp. 1999), include the following: Notwithstanding any 
other provisions of law, a veteran's disability or death 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  Public Law 105-206, July 22, 
1998, 112 Stat. 865, § 8202.  This applies to claims filed 
after June 9, 1998, and does not affect claims filed prior to 
that date.  As noted, the veteran's initial claim for a 
chronic respiratory disorder as secondary to the use of 
tobacco products was received at the RO in November 1998.

In  Sabonis v. Brown,  6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.  The Board finds that the 
veteran's claim of entitlement to service connection for a 
chronic respiratory disorder as secondary to the use of 
tobacco products during active duty is in direct conflict 
with governing statutory law which precludes payment of 
benefits on that basis.  Accordingly, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a chronic respiratory disorder as secondary to the use of 
tobacco products during active duty is legally insufficient 
and must be denied.  See Sabonis, id.  


ORDER

Evidence of a legally meritorious claim not having been 
submitted, the claim for service connection for a chronic 
respiratory disorder as secondary to the use of tobacco 
products during active service is denied.


REMAND

Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Bilateral Defective Hearing

The United States of Appeals for Veterans Claims (Court) has 
recently announced a new three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) (1999) in order to have a finally 
denied claim reopened under  38 U.S.C.A. § 5108; (2) if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins, id.  If 
the additional evidence presented is not new, the inquiry 
ends and the claim may not be reopened.  Smith (Russell) v. 
West,  12 Vet. App. 312 (1999).

The veteran's initial claim for service connection for 
bilateral defective hearing was denied by rating decision of 
February 1978.  Although the veteran was notified of this 
adverse determination and of his right to appeal, he failed 
to initiate a timely appeal and that decision became final 
after one year.  In April 1990, the veteran undertook to 
reopen his claim for service connection for bilateral 
defective hearing.  By RO letter of May 1990, the veteran was 
informed that his claim for service connection for bilateral 
defective hearing had been previously denied in February 1978 
and not appealed, and that the submission of new and material 
evidence was required in order to reopen that claim.  

In August 1997, the veteran again undertook to reopen his 
claim for service connection for bilateral defective hearing.  
By RO letter of August 1997, the veteran was informed that 
his claim for service connection for bilateral defective 
hearing had been previously denied in February 1978 and not 
appealed, and that the submission of new and material 
evidence was required in order to reopen that claim.  
However, the RO failed to make an initial determination as to 
whether the veteran had submitted new and material evidence 
to reopen that claim and, instead, proceeded to address the 
claim on a de novo basis by rating decision of April 1998.  
That decision determined that the claim for service 
connection for bilateral defective hearing was not well 
grounded because his hearing was normal at the time of 
service discharge in April 1962 [sic]; that hearing loss was 
first shown in September 1983; and that there was no medical 
evidence while linked or related hearing loss to the 
veteran's military service.  

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral defective hearing.  As 
the RO has failed to make an initial determination with 
respect to that issue, Remand is warranted for that purpose.  
On Remand, the RO must address the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral defective 
hearing under the provisions of  38 C.F.R. § 3.156(a) (1999), 
and  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the Board notes that the veteran's claim for 
service connection for bilateral defective hearing was denied 
on the ground that such claim was not well-grounded because 
hearing loss was not "treated " in service; that the 
veteran's hearing was normal at the time of his discharge in 
April 1962 [sic]; that hearing loss was first shown in 1983; 
and that the veteran's currently diagnosed hearing loss has 
not been linked or related to his period of active service, 
i.e., no "nexus" had been established, by competent medical 
evidence.  

However, the veteran's service entrance examination, dated in 
April 1951, showed that his ears were normal and his hearing 
acuity was 15/15, bilaterally, for the whispered and spoken 
voice.  Similar findings were shown on service separation 
examination in March 1953, on service entrance examination in 
May 1955, and on routine medical examination in September 
1959.  The report of service separation examination conducted 
in August 1961, if any, is not available but is essential to 
establishing the onset of hearing loss during his period of 
active service from May 1955 and August 1961.  

Thereafter, a report of service reenlistment examination in 
February 1961 showed audiometric findings which included pure 
tone thresholds in decibels which, converted to ISO (ANSI) 
units, are as follow: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
x
20
LEFT
30
25
25
x
20

[Service department reports of hearing acuity dated October 
31, 1967, or earlier, and VA reports of hearing acuity dated 
June 30, 1966, or earlier, must be assumed to be reported in 
ASA units.  To convert such findings to ISO (ANSI) units, the 
following additions must be made to reported Hertz scores: 15 
at 500 Hertz; 10 at 1000, 2000, 3000, 5000, and 8000 Hertz; 
and 5 at 4000 Hertz].  

The Board notes that the findings on audiometric testing on 
service reenlistment examination in February 1961 are not 
normal, but reflect decreased hearing acuity.  Thus, while 
the veteran is entitled to the presumption of soundness at 
the time of service entry in April 1951, he is not so 
entitled on service reentry in February 1961, when decreased 
hearing acuity was noted on his reenlistment examination at 
that time.  

Further, a report of audiometric examination on service 
separation examination in April 1962 revealed pure tone 
thresholds in decibels, converted to ISO (ANSI) units, as 
follow:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
35
15
LEFT
10
15
15
45
25

These findings reflect an increase in the veteran's decibel 
loss at 4000 Hertz on the left since service reenlistment 
examination in February 1961, and clear evidence of defective 
hearing, bilaterally, while on active duty.  It is clear from 
the foregoing that hearing loss was demonstrated during 
active service.  

In addition, a report of VA audiology examination, conducted 
in January 1978, cited the veteran's history of exposure to 
helicopters during active service, and stated that the 
veteran's bilateral defective hearing was probably secondary 
to noise [exposure].  Another report of VA audiology 
examination in September 1983 cited the veteran's history of 
exposure to helicopters during service, and diagnosed high 
frequency sensorineural hearing loss consistent with acoustic 
trauma.  

The Court has held that VA cannot assist a veteran in 
developing a claim that is not well grounded.  Morton v. 
West,  12 Vet. App. 477 (1999);  also see  Epps v. Gober,  
126 F.3d 1464 (Fed. Cir. 1997).  However, the service medical 
records and all VA medical center records are to be requested 
in all cases.  These are records considered to be in VA 
custody.  Private medical records or records from other 
Federal or State agencies are not in VA custody and will not 
be requested prior to a determination that the claim is well-
grounded.

The record shows that the RO requested and obtained the 
veteran's service medical records at the time of receipt of 
his original application for VA disability compensation 
benefits in November 1964.  Those records have remained in 
the veteran's claims folder and were not at the National 
Personnel Records Center (NPRC) at the time of the 1973 fire 
at that facility.  The veteran's assertion that a portion of 
his service medical records were destroyed in that fire is in 
error.

The veteran has alleged, however, that his service medical 
records are not complete.  The Board notes that the report of 
the veteran's service separation examination, conducted in 
August 1961, is not associated with the claims folder.  The 
veteran's service administrative records (DA-20 and 201 file) 
have not been obtained and associated with the claims folder.  
Further, in his Substantive Appeal (VA Form 9), received in 
February 1999, the veteran has alleged chemical exposure 
while on active duty at Fort Benning between 1958 and 1961 
and at Fort Hood between 1961 and 1962.  He further alleges 
positive findings on chest X-ray during a flight physical at 
Fort Benning in 1958-1961.  In addition, the veteran has 
contended that he damaged a nerve in his diaphragm in a jeep 
accident while on active duty in 1952, resulting in his 
current shortness of breath and inability to sleep on his 
back. 

The veteran's DD Forms 214 show that the veteran served in an 
engineering battalion from April 1951 to March 1953; that he 
served as a Combat Construction Specialist in an engineering 
battalion from January 1955 to May 1955, when he was 
separated for immediate reenlistment; and that the veteran's 
military occupational specialty from February 1961 to July 
1962 was single rotor helicopter mechanic.  Further, the 
veteran has attributed his bilateral defective hearing to 
being a demolitions specialist with an engineering unit, and 
to being a helicopter mechanic and crew chief.  On one 
occasion in August 1972, he reported that he was a helicopter 
crew chief from 1956 to 1962, while on VA audiological 
examination in January 1978, he claimed to have spent 12 
years flying helicopters.  

The Board finds that Remand is warranted in order to make a 
further search for additional service medical records of the 
veteran, and to obtain his service administrative records 
(DA-20 and 201 File), prior to further adjudicative action 
pursuant to  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), and  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Whether the Claim of Entitlement to Service Connection for a 
Chronic Respiratory Disorder, including Bronchitis, is Well 
Grounded

The record in this case shows that in August 1997, the 
veteran claimed service connection for a disability 
manifested by [difficulty in] breathing, claimed to result 
from being placed in hazardous conditions while in service.  
By RO letter of August 1997, the veteran was notified of the 
requirement for submitting a well-grounded claim, and of the 
evidence needed to well ground his claim for "bronchitis."  

The Board notes that the veteran has never specified that he 
is claiming service connection for bronchitis; rather, his 
claim for service connection for difficulty in breathing and 
shortness of breath has been so qualified by the RO.  The 
veteran has claimed, in addition, that his shortness or 
breath, characterized as a chronic respiratory disorder, is 
residual to a right diaphragm paralysis secondary to a 1952 
jeep accident, or to inservice chemical exposure, as 
specified in his written statements.  The RO must obtain the 
veteran's complete medical and administrative records, as 
well as all VA medical records, prior to readjudicating that 
claim under  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that the RO must notify the veteran in 
writing of the requirement that he submit new and material 
evidence to reopen a prior finally denied claim, and identify 
the evidence needed to reopen that claim.  Further, the RO 
must again notify the veteran of the requirements for 
submitting a well-grounded claim, and the evidence needed to 
establish a well-grounded claim for a chronic respiratory 
disorder on any of the bases claimed by the veteran.  Apart 
from the veteran's service records and any VA records, no 
further development is warranted until the veteran 
establishes a well-grounded claim.  However, the Board notes 
that a claim which is well grounded on any basis is well 
grounded on all bases.  Should the Board determine that the 
veteran has submitted a well-grounded claim for service 
connection for a chronic respiratory disorder on any basis, 
the RO should then proceed to evaluate the merits of the 
claims but only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski,  3 Vet. App. 129 
(1992);  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The Case is Remanded to the RO for the following actions:

1.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran, 
particularly the service separation 
examination conducted on or about August 
1961, as well as any additional reports 
of service entrance or service separation 
examinations.  In addition, a further 
search should be made for any chest X-ray 
films or reports of radiologic 
examination of the veteran during his 
periods of active service.  



2.  The should ask the VAMC, Iowa City, 
Iowa, or any other VA medical facility 
identified by the veteran, to provide 
copies of all clinical records pertaining 
to treatment of the veteran at that 
facility subsequent to August 1961 that 
have not been previously secured.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Iowa City, 
Iowa, since November 1998.

3.  Following review of the additional 
evidence obtained, the RO should 
adjudicate the issues of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral defective 
hearing and, if so, whether that claim is 
well grounded, and readjudicate the issue 
of whether the claim for service 
connection for a chronic respiratory 
disorder, including bronchitis, on any of 
the bases claimed by the veteran, is well 
grounded.

4.  If, and only if, the claims for 
service connection for bilateral 
defective hearing and for a chronic 
respiratory disorder, including 
bronchitis, on any of the bases claimed 
by the veteran, are found to be well 
grounded, the veteran must undertake all 
indicated development of the evidence, 
including obtaining the medical evidence 
relied upon by the Social Security 
Administration in granting disability 
benefits to the veteran; a special VA 
respiratory and neurological 
examinations, including medical opinions, 
to objectively confirm or rule out a 
paralysis of the right diaphragm, a VA 
audiological examination and medical 
opinion by an audiologist who had 
reviewed the veteran's entire service and 
postservice medical records, and any 
other development found warranted.  

5.  The RO must notify the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for a bilateral 
defective hearing and for a chronic 
respiratory disorder in accordance with 
the matters set out in this Remand order.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
Member, Board of Veterans' Appeals


 




VA outpatient treatment records dated in July 1996 indicate that the 
veteran's complaints of chest pain, relieved by deep breathing, were 
probably due to bronchitis secondary to increased phlegm production.  He 
was encouraged to decrease fat intake and lose weight.  The diagnoses 
included hiatal hernia, congestive heart failure, and upper respiratory 
infection.  Chest X-ray revealed bilateral mid-pleural thickening, left 
more than right, with no pneumothorax or infiltrates.  Chest X-ray in June 
1997 revealed no effusions or infiltrates in the lung fields, no pulmonary 
nodules or mass lesions, and no evidence of cardiopulmonary disease.  

In July 1997, the veteran again complained of dyspnea when lying on his 
back, and decreased right diaphragm motion was noted.  Examination 
subsequently disclosed good movement of the right diaphragm (6 cm.), and no 
oxygen desaturation when supine.  Pulmonary function testing disclosed no 
significant oxygen desaturation and good recovery on testing with the 
veteran in a supine position.  It was found that the combination of high 
diaphragm from ascites and obesity and emphysema made the veteran subject 
to orthostatic desaturation (orthodoxia).  It was suggested that the 
veteran lose weight and sleep in a recliner.  Chest X-ray in July 1997 
revealed no focal parenchymal density, but signs of biapical bullous 
disease and a nonsegmental defect involving both apices, worse on the 
right, were noted.  In October 1997, findings consistent with biventricular 
congestive heart failure were cited , as well as ascites and edema to mid-
tibia.  Examination revealed dullness on both lung bases, with stuttered 
inspiratory rales.  

In a September 1997 letter, the veteran asserted that some of his service 
medical records were lost in a fire at the National Personnel Records 
Center (NPRC) in 1973; that he had damaged a nerve in his diaphragm in a 
jeep accident while on active duty in 1952, resulting in shortness of 
breath and inability to sleep on his back; that he had never been informed 
that he had bronchitis, but was told that he had a damaged nerve in his 
diaphragm; and that he served as a helicopter mechanic and crew chief 
during his last 5 years of active duty (1955-1962).

VA outpatient treatment records dated in October 1997 noted that a 
cardiology work-up had noted a possible paralyzed right diaphragm.  It was 
noted that the veteran's shortness of breath when supine might be secondary 
to phrenic nerve paralysis as the veteran has a large abdomen which 
increases the pressure to [unintelligible].  The clinical assessment was 
shortness of breath with right diaphragm paralysis, and a CT scan was 
scheduled to rule out a right mediastinal mass causing a right 
hemidiaphragm paralysis.  However, a CT scan in October 1997 revealed 
centrilobular emphysematous changes, cholelithiasis, and granulomatous 
disease with calcified nodes and granuloma within the right lower lobe and 
spleen, without evidence of mediastinal masses or pleural effusions.  A 
second CT scan that same date also revealed pleural thickening, but no 
evidence of infiltrates, effusions, or mediastinal mass.  Subsequent 
entries in November 1997 noted that a CT scan to rule out a right diaphragm 
paralysis had been normal.  



In a November 1997 letter, the veteran asserted that on audiological 
testing at the VAMC, Iowa City, Iowa, the audiologist told him that his 
hearing loss was the same type caused by rotor aircraft; that he asked the 
audiologist for a letter to that effect but was told that he would have to 
go through a compensation  examination; that when he returned for 
adjustment and to pick up his hearing aid in November 1997, the 
"internist" told him that his hearing loss was the same type caused by 
rotor aircraft.  

VA audiology outpatient clinic records dated in October 1997 reflect that a 
biaural hearing aid was order for the veteran.  There was no mention of the 
cause of the veteran's hearing loss.  Records dated in November 1997 show 
that the veteran was instructed in care and maintenance of his hearing aid.  
There was no mention of the cause of the veteran's hearing loss.  


REMAND

The veteran's DD Forms 214 show that the veteran served in an engineering 
battalion from April 1951 to March 1953; that he served as a Combat 
Construction Specialist in an engineering battalion from January 1955 to 
May 1955, when he was separated for immediate reenlistment; and that the 
veteran's military occupational specialty from February 1961 to July 1962 
was single rotor helicopter mechanic.  


The Board notes that 

in to 
and additional action is required to obtain that evidence. 

The veteran's service entrance examination, dated in April 1951, showed 
that his ears were normal and his hearing acuity was 15/15, bilaterally, 
for the whispered and spoken voice.  Similar findings were shown on service 
separation examination in March 1953, on service entrance examination in 
May 1955, and on routine medical examination in September 1959.  The report 
of service separation examination conducted in August 1961, if any, is not 
available.  Thereafter, a report of service reenlistment examination in 
February 1961 showed audiometric findings which included pure tone 
thresholds in decibels, converted to ISO (ANSI) units, as follow: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
x
20
LEFT
30
25
25
x
20

[Service department reports of hearing acuity dated October 31, 1967, or 
earlier, and VA reports of hearing acuity dated June 30, 1966, or earlier, 
must be assumed to be reported in ASA units.  To convert such findings to 
ISO (ANSI) units, the following additions must be made to reported scores: 
15 at 500 Hertz; 10 at 1000, 2000, 3000, 5000, and 8000 Hertz; and 5 at 
4000 Hertz].  

The Board notes that the findings on audiometric testing on service 
reenlistment examination in February 1961 are not normal, but reflect 
decreased hearing acuity.  Thus, the veteran is not entitled to the 
presumption of soundness at the time of service reentry in February 1961, 
as decreased hearing acuity was noted on reenlistment examination at that 
time.  

However, a report of audiometric examination on service separation 
examination in April 1962 revealed pure tone thresholds in decibels, 
converted to ISO (ANSI) units, as follow:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
35
15
LEFT
10
15
15
45
25

These findings reflect an increase in the veteran's decibel loss at 3000 
and 4000 Hertz since service reenlistment examination in February 1961.  

The veteran's original application for VA disability compensation benefits 
(VA Form 21-526), received in November 1964, made no mention of bilateral 
defective hearing.

The record is silent for complaint, treatment, findings or diagnosis of 
bilateral defective hearing from the time of service separation until 
August 1977, when the veteran submitted an application for service 
connection for bilateral defective hearing.  

A VA hospital summary, dated in August 1977, noted than an audiology 
consultation revealed marginal sensorineural hearing loss of "4-8 
calibers"[sic].

A report of VA audiological and audiometric examination, conducted in 
January 1978, cited the veteran's statement that he spent 12 years flying 
helicopters without ear protection.  Audiometric examination revealed 
average pure tone thresholds of 24 decibels in the right ear and 26 
decibels in the left ear, while speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 78 percent in the 
left ear.  The examiner cited a gradual dip from 3000 Hertz, and diminished 
speech discrimination, bilaterally, which he described as probably 
secondary to noise [exposure].  

A rating decision of February 1978 denied service connection for bilateral 
defective hearing, noting that his service medical record revealed normal 
hearing acuity on each of his service separation examinations, that 
continuity of postservice hearing loss was not shown, and that his 
postservice employment had been in noisy environments.  That decision was 
not appealed and became final.  

A report of VA audiological and audiometric examination, conducted in 
September 1983, cited the veteran's statement that he experienced noise 
exposure working with helicopters during active service.  Audiometric 
examination revealed average pure tone thresholds of 26 decibels in the 
right ear and 26 decibels in the left ear, while speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and of 74 percent 
in the left ear.  The examiner noted a mild sloping to moderate 
sensorineural hearing loss consistent with acoustic trauma, and mildly 
depressed speech discrimination on the left.  

A report of VA audiometric examination, conducted in May 1985, revealed 
average pure tone thresholds of 28 decibels in the right ear and 27 
decibels in the left ear, while speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and of 74 percent in the 
left ear.  The examiner stated that the test results were unchanged from 
findings in September 1983 except for a significant decrease in the speech 
discrimination score.  The speech findings were described by the examiner 
as unrealistic given the pure tone findings, and the pure tone findings 
were considered to be the best indication of the veteran's hearing acuity.  

In April 1990, the veteran undertook to reopen his claim for service 
connection for bilateral defective hearing, noting that he had received a 
hearing aid from the VAMC, Iowa City, Iowa, in the 1970's.  He was advised 
by RO letter of May 1990 that service connection for bilateral defective 
hearing had been previously denied in February 1978, and that the 
submission of new and material evidence was required in order to reopen 
that claim.  

In august 1997, the veteran undertook to reopen his claim for service 
connection for bilateral defective hearing, claimed to result from being 
put in hazardous conditions while in service.  He was advised by RO letter 
of august 1997 that service connection for bilateral defective hearing had 
been previously denied in February 1978, and that the submission of new and 
material evidence showing that his hearing loss was incurred or aggravated 
in service was required in order to reopen that claim.  


 by submitting additional evidence.  
ORDER




REMAND

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




